               Case 2:20-mj-00176-BAT Document 12 Filed 04/23/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                               Plaintiff,                 CASE NO. MJ20-176

10           v.                                             DETENTION ORDER

11   JOSE CONCEPCION RUIZ-CHAVEZ,

12                               Defendant.

13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14   and based upon the factual findings and statement of reasons for detention hereafter set forth,

15   finds that no condition or combination of conditions which the defendant can meet will

16   reasonably assure the appearance of the defendant as required and the safety of any other person

17   and the community.

18          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          Defendant has been charged by complaint with illegal reentry after deportation. He has a

20   significant criminal history including crimes of violence. In his most recent felony conviction, he

21   fled the jurisdiction and altered the appearance of his vehicle and its registration. After he was

22   convicted he was deported and within a month returned to the United States in February 2020.

23   Upon return he failed to contact his state correctional supervising officer and failed to register as




     DETENTION ORDER - 1
                Case 2:20-mj-00176-BAT Document 12 Filed 04/23/20 Page 2 of 2



 1   a sex offender. Defendant has used numerous names, dates of birth and social security numbers.

 2   He claims through his lawyer that he is a United States Citizen. The government proffered that

 3   defendant’s citizenship claim was rejected by an immigration law judge in 2019 and that his

 4   claimed citizenship is false.

 5          It is therefore ORDERED:

 6          (1)     Defendant shall be detained pending trial and committed to the custody of the

 7   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 8   from persons awaiting or serving sentences, or being held in custody pending appeal;

 9          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

10   counsel;

11          (3)     On order of a court of the United States or on request of an attorney for the

12   Government, the person in charge of the correctional facility in which Defendant is confined

13   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

14   connection with a court proceeding; and

15          (4)     The Clerk shall direct copies of this order to counsel for the United States, to

16   counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

17   Officer.

18          DATED this 23rd day of April, 2020.

19

20                                                                A
                                                           BRIAN A. TSUCHIDA
21                                                         Chief United States Magistrate Judge

22

23




     DETENTION ORDER - 2
